Citation Nr: 0527323	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-17 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for intervertebral disc 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Togus, Maine, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a videoconference hearing at the RO 
before a Member of the Board in January 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record shows that the veteran sustained 
injuries to his knee and upper back in two accidents that 
occurred while he was on active duty.  In January 1965 the 
veteran fell through an open hatch and in June 1965, shortly 
before he was discharged from active duty, he was a party to 
a motor vehicle accident.  A low back disability is 
documented in 1972, seven years after his discharge from 
service.  The veteran testified at his hearing on appeal that 
he believes that there is a relationship between the injuries 
sustained during service and the development of his low back 
disorder.  On examination by VA in August 2003, it was noted 
that the veteran had sustained these injuries, but the 
examiner did not render an opinion regarding whether it was 
at least as likely as not that the back disorder was related 
to the accidents that occurred during service.  

In view of the above, the case is remanded for the following:

1.  The veteran should be scheduled for an 
orthopedic evaluation.  The examiner should 
be requested to render an opinion regarding 
whether it is at least as likely as not 
(possibility of 50 percent or greater) that 
the current low back disorder is related the 
injuries sustained while the veteran was on 
active duty.  The claims folder should be 
made available for review in connection with 
this examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

